Citation Nr: 1726319	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left knee disability.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to service connection for cervical spine disorder.  

4.  Entitlement to service connection for back disorder (also claimed as spine injury and scoliosis).  

5.  Entitlement to service connection for asthma, to include as secondary to the Veteran's service-connected rhinitis.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for sciatica, to include as secondary to cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from August 1954 to June 1958.  He was honorably discharged.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since transferred to the RO in Chicago, Illinois.  No hearing was requested.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has re-characterized the issues on appeal to reflect that the Veteran is claiming asthma on a direct basis and as secondary to service-connected rhinitis and that the Veteran is claiming sciatica on a direct basis and as secondary to cervical spine disorder.  

The issues of left knee disability, cervical spine disorder, lower back disorder, asthma, hypertension, and sciatica addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

By correspondence dated May 22, 2014, and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw the appeal as to denial of entitlement to service connection for gout.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of service connection for gout have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or their authorized representative.  38 C.F.R. § 20.204.  

By correspondence dated May 22, 2014, the Veteran stated that he wished to withdraw his claim of service connection for gout.  In light of this, the Board finds that VA has received a written statement in which the Veteran clearly articulates an intent to withdraw his claim of service connection for gout.  This statement was received by VA prior to the issuance of a final decision.  As such, there is no allegation of error of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the Veteran's claim of service connection for gout and this claim is dismissed.  


ORDER

The appeal of the denial of the claim for service connection for gout is dismissed.  


REMAND

In April 2013, a VA examiner provided medical opinions regarding the Veteran's asthma, cervical spine disability, and hypertension.  The opinions all held that it was less likely than not that these conditions were related to service, in part because of the 25 or more year gap in medical evidence between service and when there was medical evidence diagnosing these disorders.  The examiner did not address February 2010 and March 2011 buddy statements that broadly characterized the Veteran's symptoms over the previous 45 years.  In May 2014, the Veteran provided additional lay statements regarding symptomatology, which have also not been considered.  

The conclusion of a medical opinion cannot be premised on the lack of evidence in service treatment records while ignoring lay statements regarding symptomology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Since the April 2013 examiner did not consider the Veteran's symptomatology as reported in lay statements, a remand for addendum opinions is required.  Also, the examiner did not address entitlement to service connection for asthma as secondary to service-connected rhinitis.  Regarding hypertension, the examiner did not discuss the blood pressure readings contained in the Veteran's service treatment records.  

Medical examinations are required for the Veteran's left knee disability, back disorder, and sciatica.  May 2014 lay statements by the Veteran provide some evidence of current disabilities, in-service events, and an indication that the disabilities may be related to the in-service events.  There is insufficient medical evidence of record to make a decision.  Medical examinations are required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In a November 23, 2009, entry in the claims file, the RO stated that it requested and received records from the North Chicago VA from January 1997 to November 2009.  These records could not be located in the Veteran's claims file.  Also, the Veteran stated that he began treatment at the VA in 1993.  Therefore, the RO should obtain all relevant VA treatment records dated from January 1993 to the present and associate these records with the claims file before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from January 1993 to the present, including but not limited to North Chicago VAMC records from January 1993, Milwaukee VAMC records from October 1998 to April 2006, Saint Louis VAMC records from October 2007, and Marion VAMC records from January 2007.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed cervical spine disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed cervical spine disorder was incurred in or aggravated by the Veteran's service, including but not limited to the 1957 gym injury.

In reaching these opinions, the examiner should consider the Veteran's service treatment records, the symptoms reported in the January 2010 and March 2011 buddy statements, and the symptoms reported in the Veteran's May 2014 correspondence (VBMS receipt date May 22, 2014).  For purposes of the examination, the examiner should assume that the Veteran is competent to report symptoms, but should not assume that the Veteran is competent to report medical conclusions or diagnoses.     

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed asthma disorder; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed asthma disorder was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed asthma that (i) is proximately due to the Veteran's service-connected rhinitis or (ii) was aggravated by the Veteran's service-connected rhinitis.

In reaching these opinions, the examiner should consider the Veteran's service treatment records, the symptoms reported in the January 2010 and March 2011 buddy statements, and the symptoms reported in the Veteran's May 2014 correspondence (VBMS receipt date May 22, 2014).  For purposes of the examination, the examiner should assume that the Veteran is competent to report symptoms, but should not assume that the Veteran is competent to report medical conclusions or diagnoses.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed hypertension disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hypertension disorder was incurred in or aggravated by the Veteran's service.

In reaching these opinions, the examiner should consider the blood pressure readings in the Veteran's service treatment records, the symptoms reported in the January 2010 and March 2011 buddy statements, and the symptoms reported in the Veteran's May 2014 correspondence (VBMS receipt date May 22, 2014).  For purposes of the examination, the examiner should assume that the Veteran is considered competent to report symptoms, but should not assume that the Veteran is competent to report medical conclusions or diagnoses.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed left knee disability.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed left knee disability; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed left knee disability was incurred in or aggravated by the Veteran's service.  

In reaching these opinions, the examiner should consider the Veteran's service treatment records, the symptoms reported in the January 2010 and March 2011 buddy statements, and the symptoms reported in the Veteran's May 2014 correspondence (VBMS receipt date May 22, 2014).  For purposes of the examination, the examiner should assume that the Veteran is competent to report symptoms, but should not assume that the Veteran is competent to report medical conclusions or diagnoses.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

6. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed back disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed back disorder (also claimed as spine injury and scoliosis); and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed back disorder (also claimed as spine injury and scoliosis) was incurred in or aggravated by the Veteran's service, including but not limited to the 1957 gym injury.

In reaching these opinions, the examiner should consider the Veteran's service treatment records, the symptoms reported in the January 2010 and March 2011 buddy statements, and the symptoms reported in the Veteran's May 2014 correspondence (VBMS receipt date May 22, 2014).  For purposes of the examination, the examiner should assume that the Veteran is competent to report symptoms, but should not assume that the Veteran is competent to report medical conclusions or diagnoses.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

7. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed sciatica.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed sciatica; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed sciatica was incurred in or aggravated by the Veteran's service, including but not limited to the 1957 gym injury; and

c. Whether the Veteran has any current or previously-diagnosed sciatica that (i) is proximately due to the Veteran's cervical spine disorder or (ii) was aggravated by the Veteran's cervical spine disorder.  This last opinion is to be completed even if an examiner concludes that the Veteran's cervical spine disorder is not service-connected.  

In reaching these opinions, the examiner should consider the Veteran's service treatment records, the symptoms reported in the January 2010 and March 2011 buddy statements, and the symptoms reported in the Veteran's May 2014 correspondence (VBMS receipt date May 22, 2014).  For purposes of the examination, the examiner should assume that the Veteran is competent to report symptoms, but should not assume that the Veteran is competent to report medical conclusions or diagnoses.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

8. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


